In Mandamus. This cause originated on the filing of a complaint for a writ of mandamus. On S.Ct.Prac. X(5) determination,
It is ordered that based on State ex rel. Mun. Constr. Equip. Operators’ Labor Council v. Cleveland, 114 Ohio St.3d 183, 2007-Ohio-3831, 870 N.E.2d 1174, and State ex rel. Internatl. Union of Operating Engineers, Local 18 v. Cleveland (1992), 62 Ohio St.3d 537, 584 N.E.2d 727, a writ of mandamus is granted to compel respondents to pay the city’s construction-equipment operators and master mechanics the difference between the prevailing-wage rates set forth in the Construction Employers Association Building Agreement between the International Union of Operating Engineers, Local 18 and its branches, and the Construction Employers Association, and the lower rates that they have been paid for the period beginning April 11, 2007.
It is further ordered that relators’ request for an award of prejudgment interest and relators’ motion to strike averments from respondents’ answer are denied.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.